Citation Nr: 0003324	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-10 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to August 14, 1995, 
for the grant of service connection for malignant growths of 
the respiratory system and the residuals of a right lower 
lobectomy, and the grant of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(s) (West 1991), for the 
purpose of awarding accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1953 to October 
1966 and from December 1966 to September 1973.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO awarded the appellant, the veteran's surviving spouse, 
accrued benefits based on the grant of entitlement to service 
connection for malignant growths of the respiratory system, 
rated as 100 percent disabling, and the residuals of a right 
lower lobectomy, rated at 30 percent.  The RO also awarded, 
for accrued benefits purposes, special monthly compensation 
at the rate specified in 38 U.S.C.A. § 1114(s) for having one 
disability rated at 100 percent and additional disabilities 
rated at 60 percent or more.  The RO assigned an effective 
date for the grant of service connection, the assigned 
ratings, and special monthly compensation of August 14, 1995.  
The appellant has perfected an appeal of the assigned 
effective date, and claims that an effective date in 1993 or 
1994 should be established.


FINDING OF FACT

1.  The veteran initially claimed entitlement to service 
connection for respiratory cancers on August 14, 1996.

2.  Entitlement to service connection for the respiratory 
cancers was granted based on a June 1994 change in the 
regulations allowing for the presumption of service 
connection for respiratory cancers in veterans who served in 
Vietnam.



CONCLUSION OF LAW

Entitlement to an effective date prior to August 14, 1995, 
for the grant of service connection for malignant growths of 
the respiratory system, the residuals of a right lower 
lobectomy, and special monthly compensation pursuant to 
38 U.S.C.A. § 1114(s), for the purpose of awarding accrued 
benefits, is not shown as a matter of law.  38 U.S.C.A. 
§§ 5110(a),(g), 5121 (West 1991); 38 C.F.R. §§ 3.114, 
3.400(b), (p), 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  The entitlement of the 
accrued benefits claimant is derived from the veteran's 
entitlement, and the accrued benefits claimant cannot be 
entitled to a greater benefit than the veteran would have 
received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400(p).

The regulations pertaining to the presumption of service 
connection for certain diseases in veterans who were exposed 
to Agent Orange while serving in Vietnam were changed on June 
9, 1994.  Disease Associated with Exposure to Certain 
Herbicide Agents (Multiple Myeloma and Respiratory Cancers), 
59 Fed. Reg. 29,723 (1994) (codified at 38 C.F.R. §§ 3.307 
and 3.309).  Effective on that date, a respiratory cancer is 
presumed to have been incurred in service if the veteran 
served in Vietnam from January 1962 to May 1975 and he 
develops a respiratory cancer that becomes manifest to a 
degree of 10 percent or more at any time after his separation 
from service.  38 C.F.R. §§ 3.307, 3.309(e).

VA and private treatment records indicate that the veteran's 
symptoms were diagnosed as squamous cell carcinoma of the 
epiglottis in January 1994, for which he underwent radiation 
treatment through March 1994.  In March 1995 he developed 
pneumonia, and while hospitalized for the treatment of 
pneumonia a chest X-ray disclosed a lesion on the lower lobe 
of the right lung, which was determined to be squamous 
carcinoma following resection in May 1995.  The veteran died 
December 31, 1996, due to cerebral herniation.  The 
contributing causes of death included severe emphysema, lung 
cancer, and ear, nose, and throat cancer.

The evidence shows that the veteran initially claimed 
entitlement to service connection for a respiratory cancer on 
August 14, 1996.  He died prior to the adjudication of his 
claim, and in January 1997 the appellant claimed entitlement 
to Dependency and Indemnity Compensation benefits, based on 
the veteran's death being related to service, and any accrued 
benefits due the veteran at the time of his death.

The appellant contends that she is entitled to an effective 
date in 1993 or December 1994 for the grant of service 
connection and the assigned ratings for the respiratory 
cancer.  She claims that an effective date in 1993 should be 
established because the cancer of the epiglottis was first 
detected in 1993, or in December 1994, based on the law and 
regulation allowing for the payment of accrued benefits that 
are due and unpaid for a two-year period preceding the 
veteran's death.

Although the statute and regulation allow for the payment as 
accrued benefits, the benefits due and unpaid to the veteran 
for a period not to exceed two years prior to his death, that 
two-year period is a maximum.  Accrued benefits cannot be 
awarded effective on a date earlier than that to which the 
veteran was entitled.  Zevalkink, 6 Vet. App. at 489-90.

Because the RO granted service connection based on the change 
in the regulation allowing for the presumption of service 
connection for respiratory cancers, the effective date of the 
veteran's entitlement is controlled by 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. § 3.114.  According to that statute, the 
effective date of the award shall be fixed in accordance with 
the facts found, but cannot be earlier than the effective 
date of the regulatory change and cannot be earlier than one 
year prior to the date of receipt of the claim.  The veteran 
did not claim entitlement to service connection within one 
year of the liberalizing changes in the law.  Because the 
veteran did not claim entitlement to service connection for 
the respiratory cancer until August 14, 1996, he would be 
entitled to an effective date at most one year prior to the 
date of that claim.  Therefore, an effective date prior to 
August 14, 1995, is precluded as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority); see also McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997) (38 U.S.C.A. § 5110(g) 
does not provide for more than one year of retroactivity).

Since the grant of special monthly compensation was based on 
the 100 percent evaluation for the veteran's respiratory 
disability, and service connection for that disability did 
not become effective until August 14, 1995, special monthly 
compensation could not be awarded prior to that date.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 

ORDER

Entitlement to an effective date prior to August 14, 1995, 
for the grant of service connection for malignant growths of 
the respiratory system and the residuals of a right lower 
lobectomy, and the grant of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(s), for the purpose of 
awarding accrued benefits, is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

